EXAMINER’S AMENDMENT
The application is in condition for allowance in view of Examiner’s amendment to the claims(s).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 6.  (Currently Amended) A transistor circuit comprising:
 an input terminal configured to receive an input signal; 
a transistor having a gate configured to receive a clock signal;
a line between the input terminal and the transistor, the line including a parasitic resistor between the input terminal and a dummy transistor:
a first parasitic capacitor formed between (i) the input terminal or the line and (ii) a signal line providing the clock signal;
the dummy transistor having a gate configured to receive an inverted clock signal, the dummy transistor being connected between the input terminal and the transistor;
a second parasitic capacitor connected to the input terminal and a signal line providing the inverted clock signal: and	
a third parasitic capacitor connected to the transistor and the signal line providing the inverted clock signal, wherein


a first terminal of the second parasitic capacitor is connected to a line that connects the input terminal and the source of the dummy transistor, and a second terminal of the second parasitic capacitor is connected to the signal line providing the inverted clock signal: and 
a first terminal of the third parasitic capacitor is connected to a line that is connected to the source of [[a]] the transistor and the drain of the dummy transistor, and a second terminal of the third parasitic capacitor is connected to the signal line providing the inverted clock signal.
11.    (Currently Amended) The transistor circuit according to claim 6, wherein when the input signal is applied to the input terminal and [[an]] the inverted clock signal is applied to the dummy transistor, a second parasitic current flows through the second parasitic capacitor and the third parasitic capacitor, reducing a first parasitic current that flows through the first parasitic capacitor.
Allowable Subject Matter
Claims 6-7, 11 and 14 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 6 and 14 are allowed because the prior art of record does not disclose nor render obvious the dummy transistor has a source connected to the input terminal and a drain connected to a source of the transistor: a first terminal of the second parasitic capacitor is connected to a line that connects the input terminal and the source of the dummy transistor, and a second terminal of the second parasitic capacitor is connected to the signal line providing the inverted clock signal: and a first terminal of the third parasitic capacitor is connected to a line that is connected to the source of a transistor and the drain of the dummy transistor, and a second 
Claims 7 and 11 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842